NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 13, 2017 
                               Decided February 13, 2017 
                                             
                                         Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 
                        
                       DIANE S. SYKES, Circuit Judge 
 
No. 16‐2430 
 
UNITED STATES OF AMERICA,                           Appeal from the United States   
      Plaintiff‐Appellee,                           District Court for the Southern District 
                                                    of Indiana, Indianapolis Division. 
      v.                                             
                                                    No. 1:15CR00064‐001 
MICHAEL COLEMAN,                                     
      Defendant‐Appellant.                          Jane Magnus‐Stinson, 
                                                    Chief Judge. 
                                                 
                                        O R D E R 

       A police officer stopped Michael Coleman for walking in the middle of a 
residential street in Indianapolis. Coleman gave the officer a phony name, and after this 
lie was discovered, another officer searched him and found a handgun in his pocket. 
Coleman was arrested under an Indiana statute criminalizing the refusal to provide 
identification, IND. CODE § 34‐28‐5‐3.5, and federal authorities then charged him with 
possessing a firearm as a felon, 18 U.S.C. § 922(g)(1). Coleman filed an unsuccessful 
motion to suppress, and afterward he entered a conditional guilty plea allowing him to 
appeal that ruling. But his plea agreement also includes an appeal waiver, which 
forecloses all other claims about his conviction and sentence. The district court sentenced 
Coleman to 100 months’ imprisonment and 3 years’ supervised release. He filed a notice 
No. 16‐2430                                                                           Page 2 
 
of appeal, but his appointed attorney moves to withdraw on the ground that the appeal 
is frivolous. See Anders v. California, 386 U.S. 738 (1967). Counsel has submitted a brief 
explaining the nature of the case and addressing contentions that an appeal likely would 
involve. Coleman opposes counsel’s motion. See CIR. R. 51(b). Because counsel’s analysis 
appears to be thorough, we limit our review to the points she discusses and the 
additional contentions in Coleman’s response. See United States v. Bey, 748 F.3d 774, 776 
(7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

       Counsel tells us that Coleman does not wish to challenge his guilty plea unless 
the ruling on his motion to suppress is overturned, and thus the lawyer appropriately 
forgoes discussing the adequacy of the plea colloquy or the voluntariness of the plea. 
See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 
287 F.3d 667, 670–71 (7th Cir. 2002). And because Coleman’s appeal waiver would stand 
unless his guilty plea is set aside, see United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); 
United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011), the only possible ground for 
appeal is the district court’s denial of his motion to suppress. 

        At the evidentiary hearing on that motion, Coleman and the two police officers 
testified. The first officer saw the 41‐year‐old Coleman in a residential area walking in 
the street instead of using one of the sidewalks running along either side. The officer 
asked for identification, prompting Coleman to say that he possessed an Indiana 
identification card but did not have it with him. He gave a name, “DeWayne Coleman,” 
and, in quick succession, three dates of birth: September 34, 1973; September 31, 1930; 
and, finally, September 30, 1973. The last of these was at least plausible, but the officer’s 
mobile, online search of Bureau of Motor Vehicles records turned up neither a driver’s 
license nor an identification card. After first confirming with Coleman the spelling of the 
name and date of birth he had given, the officer placed him in handcuffs. The second 
police officer then asked Coleman if he had a weapon, and when he said yes, the officer 
found and removed a handgun from his pants pocket. At this point only five to ten 
minutes had elapsed since the encounter began. For his part, Coleman testified that he 
had been walking in the street to avoid snow on the sidewalks. But the district court, 
relying on the first officer’s testimony and street photos taken the next day, found that 
the sidewalks had been clear of snow. In his Rule 51(b) response, Coleman does not 
dispute this finding. 

       Appellate counsel first considers whether Coleman could press his contention 
that the stop violated the Fourth Amendment. In the district court the government 
conceded that Coleman had been seized when the police demanded identification. 
No. 16‐2430                                                                             Page 3 
 
Indiana law prohibits walking in a “roadway”—meaning any publicly maintained 
street—if a sidewalk is available. IND. CODE §§ 9‐21‐17‐12, 9‐13‐2‐73, ‐157. A violation is a 
civil infraction, id. § 9‐21‐17‐24, but still the Constitution (and even state law) authorizes 
detention. See United States v. Shields, 789 F.3d 733, 745 (7th Cir. 2015) (upholding 
investigatory detention on suspicion of committing noncriminal parking violation); 
see also IND. CODE § 34‐28‐5‐3 (authorizing brief detention to issue citation for infraction 
or ordinance violation); Pinkney v. State, 742 N.E.2d 956, 958 (Ind. App. Ct. 2001) 
(upholding consent search performed after suspect was detained for walking in 
roadway instead of using sidewalk). The district court’s uncontested finding that 
Coleman could have used the sidewalk renders frivolous any conceivable appellate 
claim. In his Rule 51(b) response, he accuses the police of stopping him because he is 
black, but that would not be a basis for suppression of the gun even if true, see Whren v. 
United States, 517 U.S. 806, 813 (1996) (“[T]he constitutional basis for objecting to 
intentionally discriminatory application of laws is the Equal Protection Clause, not the 
Fourth Amendment.”).   

        Second, counsel evaluates whether Coleman could pursue his challenge to the 
arrest. Coleman addresses this same question in his Rule 51(b) response. In Indiana a 
person detained for a civil infraction commits a misdemeanor by refusing to give his 
name, address, and date of birth. IND. CODE § 34‐28‐5‐3.5; Weaver v. State, 56 N.E.3d 25, 
26 (Ind. 2016); see Hiibel v. Sixth Judicial Dist. Ct. of Nev., Humboldt Cty., 542 U.S. 177, 185 
(2004) (upholding state law criminalizing refusal to provide identification during 
investigative stop). Coleman had given two obviously fictitious dates of birth and then a 
third date that, although plausible, did not yield a match in the state’s identification 
database for the name he used. And since Coleman had said he possessed a state 
identification card, this lack of a match all but confirmed he was lying about his identity, 
allowing the police to make a custodial arrest, even for this minor criminal offense 
committed in their presence. See Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001); 
United States v. Garcia, 376 F.3d 648, 650 (7th Cir. 2004). We agree with counsel that it 
would be frivolous to challenge the arrest.   

       Lastly, challenging the search would be frivolous. Police may conduct a search 
incident to arrest, United States v. Robinson, 414 U.S. 218, 236 (1973); United States v. Hill, 
818 F.3d 289, 295 (7th Cir. 2016), even before the arrest is announced, Rawlings v. 
Kentucky, 448 U.S. 98, 111 (1980); United States v. Leo, 792 F.3d 742, 748 n.1 (7th Cir. 2015); 
United States v. Jackson, 377 F.3d 715, 717 (7th Cir. 2004). In this case, the police gained 
probable cause to arrest Coleman for refusing to provide identification, and, as soon as 
No. 16‐2430                                                                      Page 4 
 
he was in handcuffs, the gun was found in his pants pocket. It would be frivolous to 
argue that the gun should have been suppressed. 

      We GRANT counsel’s motion to withdraw and DISMISS the appeal.